 

Exhibit 10.6

 

AMENDMENT NO.2 TO

MANAGEMENT SERVICES AGREEMENT

DATED AUGUST 1, 2012, AS AMENDED

 

This Amendment No.2 (this “Amendment”) to Management Services Agreement dated
August 1, 2012 (the “2012 MSA”), as amended by Amendment No.1 dated as of
January 1, 2017 (together with the 2012 MSA, the “Amended MSA”), is entered into
as of March 24, 2017 by and between Verdugo Medical Management, Inc., a
California corporation, and Eli E. Hendel, M.D., a Medical Corporation, a
California Medical Corporation.

 

1.Section 1 of the 2012 MSA is amended by deleting subsections (a), (d), (e),
(g), (h), (i), (k) and (l) in their entirety and reserving those subsections
without use.

 

2.Section 8 of the 2012 MSA is amended by deleting subsection (a) in its
entirety and replacing it with the following:

 

“(a) Fee. In consideration of the services to the rendered by the Manager
hereunder, Group shall pay Manager, each month, the sum of Two Thousand Dollars
($2,000.00) or such other amount as the parties may agree”.

 

3.All other provisions of the Amended MSA shall remain in full force and effect.

 

4.In the event of any conflict between the provisions of this Amendment and the
Amended MSA, the provisions of this Amendment shall govern.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of March
24, 2017.

 

  VERDUGO MEDICAL MANAGEMENT, INC.         By /s/ Warren Hosseinion, M.D.  
Name: Warren Hosseinion, M.D.   Title: Chief Executive Officer         ELI
HENDEL, M.D., A MEDICAL CORPORATION         By /s/ Eli Hendel, M.D.   Name: Eli
Hendel, M.D.   Title: President

 



 

 